Citation Nr: 1118968	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son as interpreter


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2008.  This matter was originally on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The case was remanded by the Board in January 2008 for additional development to include affording the Veteran a VA examination to assess the current severity of his service-connected right ankle disability.  Specifically, the Board directed that the examiner should provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the ankle is used repeatedly over a period of time and asked that this determination be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  This was not done.  

The Board notes that the Veteran underwent VA examination in April 2009.  The examiner noted, "At the present time, the patient still complaints of constant pain over the lateral aspect of the ankle which is estimated at 6/10 in intensity.  He walks with a walker outdoors and uses a cane indoors.  He does limp on the right foot and uses ankle braces."  The examiner also noted, "When he walks, his pain flares up to a 7-8/10 in intensity.  He has limitation of motion as well as weakness in his right ankle. ..."  Although the examiner did note that repetitive motion of the ankle did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination, the examiner did not provide an opinion as to whether pain could significantly limit functional ability during flare-ups.  
    
In addition, the Board directed that the examiner should also fully describe any residual scarring in the area of the ankle and indicate whether the scar is tender or painful on examination.  This was not done.  

The examiner noted that there were multiple operative scars of the medial and lateral aspect of the ankle.  However, the examiner did not fully describe the residual scarring or indicate whether any of the scars were tender or painful on examination.

Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected right ankle disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  In reviewing the VA records in the file, the Board notes no records were obtained since April 2007.

2.  The veteran should be afforded a VA examination to ascertain the severity of his service-connected right ankle disability. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The examiner should be asked to determine whether the veteran's right ankle exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination. The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the ankle is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  The examiner should also fully describe any residual scarring in the area of the ankle to include scar measurements, and whether each scar is unstable or painful on examination.  

3.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


